Case 1:20-cv-05281-NLH-AMD Document 11 Filed 03/01/21 Page 1 of 2 PageID: 47



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    DANTE SELBY,                          1:20-cv-5281 (NLH) (AMD)

                   Plaintiff,             MEMORANDUM OPINION & ORDER

         v.

    MUNICIPALITY OF ATLANTIC
    COUNTY JUDICIAL COURT,

                   Defendant.


APPEARANCES:

Dante Selby
517 Penn Street
Camden, NJ 08102

     Plaintiff Pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Dante Selby filed a complaint pursuant

to 42 U.S.C. § 1983 against the Atlantic County Municipal Court,

see ECF No. 1; and

     WHEREAS, the Court dismissed the complaint without

prejudice for failure to state a claim, ECF No. 9; and

     WHEREAS, the Court granted Plaintiff permission to move to

amend the complaint within 30 days, see id.; and

     WHEREAS, Plaintiff requests additional time to file an

amended complaint and seek representation for this matter, see

ECF No. 10,
Case 1:20-cv-05281-NLH-AMD Document 11 Filed 03/01/21 Page 2 of 2 PageID: 48



     THEREFORE, IT IS on this       26th      day of February, 2021

     ORDERED that Plaintiff’s request for an extension of time,

ECF No. 10, is granted.      Plaintiff may have until March 31, 2021

to submit a proposed amended complaint; and it is finally

     ORDERED that the Clerk shall send a copy of this order to

Plaintiff by regular mail.


                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
